Citation Nr: 1201118	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-27 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability.

2.  Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  The Board notes that they were previously characterized as one issue of entitlement to service connection for bilateral hearing loss disability.  For purposes of this decision, the Board has re-characterzied them as two separate issues.

In April 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal was previously before the Board in January 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran has left ear hearing loss disability causally related to active service.



CONCLUSION OF LAW

Left hearing loss disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309. 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in February 2009, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.

Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the Veteran's statements in support of his claim, to include his testimony at a Board hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal were obtained in June 2009 with an addendum in February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate.  It considers the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service and post service acoustic trauma, and audio logical testing results.  Rationale was provided for the opinion proffered.  The Board acknowledges that the examiner opined that the Veteran's audiology test results indicated normal hearing in August 1962.  The Board follows the principle that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the record reflects that the Veteran had abnormal hearing in the left ear in August 1962.  Regardless, as discussed in further detail below, the Veteran's hearing was normal upon separation, as noted by the examiner, and there was no significant threshold shift, as discussed by the examiner.  Thus, the Board finds that the examination and opinion are adequate, and the Veteran has not been prejudiced by the examiner's opinion that his hearing was normal in August 1962, six days after entrance into service. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in rating a service-connected disability.  As the Board, in the decision below, denies service connection, there will be no rating.  Thus, a remand for compliance with Martinak is not warranted.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss disability, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has left ear hearing loss as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes an August 2009 VA examination report.  The report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
10
25
50
70

The October 2005 VA examination report reflects that the Veteran does have current left ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS are negative for any complaints of, or treatment for, hearing loss.  However, the Veteran's STRs do reflect that he underwent an examination on August 21, 1962, six days after entrance into service.  
The Board follows the policy that STRs dated October 31, 1967 or earlier, are assumed (if not otherwise noted) to use American Standards Association (ASA) units rather than the current International Standards Organization (ISO)/ANSI units.  To convert the units, the Board adds 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   

The February 2011 VA examination report reflects that the Augut 21, 1962 audiogram chart, as interpreted by the February 2011 audiologist and converted from ASA standard to current ISO/ANSI standard, reflects that the pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
LEFT
25
5
0
25
15

In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Thus, the record reflects that the Veteran had abnormal hearing in the left ear in August 1962.  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran's May 1966 separation examination report reflects that pure tone thresholds, in decibels, when converted to ISO/ANSI standard were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
15
10

Thus, the record reflects that he had normal left ear hearing upon separation.  

A November 2009 VA examination report with a February 2011 addendum reflects the opinion of the examiner that the Veteran's current hearing loss is not causally related to service.  The examiner opined that given the Veteran's normal hearing upon separation, and the fact that there was no evidence of significant shift in thresholds from induction to discharge, the Veteran's current hearing loss was not caused by military noise exposure. 

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hearing difficulty).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  The Board notes that there is no clinical evidence that he complained of, or sought treatment for, hearing loss for more than four decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

The earliest clinical evidence of left ear hearing loss is 2009, approximately 47 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes that in his claim form, the Veteran stated that he had problems with his hearing since active service.  However, the Veteran testified at the April 2010 Travel Board hearing that he did not recall having hearing acuity problems the first year after separation from service and that his hearing problem occurred gradually. (See Board Hearing Transcript, pages 10 - 16).  In addition, his 1966 report of medical history for separation purposes reflects that he denied having had ear trouble.  The Board acknowledges the Veteran's statements that he was exposed to loud noise in service, did not always wear ear protection, and that he sometimes had a buzzing noise in his ears.  However, there is no clinical correlation between any in-service acoustic trauma and his current left ear hear loss disability.

The Board acknowledges that VA regulations do not necessarily preclude service connection for hearing loss that first met the 38 C.F.R. § 3.385 requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, in the present claim, there is no clinical opinion, or credible continuity of symptomatology, which supports a causal relationship between the Veteran's current left ear hearing loss disability and active service.  While the regulation does not necessarily preclude service connection when hearing loss first meets the regulation's requirements after service, it also does not hold that service connection is warranted, or mandatory, for hearing loss disability in the absence of a competent credible clinical nexus opinion or credible continuity of symptomatology.

In sum, there is no clinical evidence that the Veteran's left ear hearing loss disability is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's hearing loss is against any such finding.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  Espiritu supra.  In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current left ear hearing loss disability to service, the initial clinical demonstration of left ear hearing loss several decades after separation from service is too remote to be reasonably related to service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for left ear hearing loss disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss disability is denied.



REMAND

VA examinations and opinions with respect to the issue of entitlement to service connection for right ear hearing loss disability were obtained in April 2009 (with addendum in June 2009) and in November 2009 (with an addendum in February 2011).  The Board finds that the examination opinions are inadequate, and that another supplemental opinion is warranted.

In its January 2011 remand, the Board directed that the VA examiner consider the Court's holding in Hensley v. Brown, 5 Vet. App. 155 (1993) that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The record reflects that the Veteran's hearing upon whispered voice on entrance in August 1962 was normal.  However, results of audiometric testing upon examination on August 21, 1962, six days after entrance to service, reflect that the Veteran's pure tone air thresholds, in decibels, and converted to the current standard, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
5
25
20







Thus, based on audiometric results, the Veteran's right ear hearing acuity six days after entrance was not normal.

The record reflects that upon separation examination in May 1966, the Veteran's pure tone air thresholds, in decibels and converted to the current standard, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
25
20







Thus, based on audiometric results, the Veteran's right ear hearing at separation was not normal at the 3,000 Hz level.  

The Board acknowledges that the examiner noted that there was no threshold shift between the Veteran's entrance and separation examination.  Unfortunately, the examiner additionally stated that the Veteran's hearing was normal upon separation.  Because the VA examiner did not consider that the Veteran had abnormal right ear hearing in service, in rendering an etiology opinion, the Board finds that there has not been compliance with its January 2011 remand.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with an appropriate clinician to provide a supplemental medical opinion in this case.  The clinician should review the claims file, to include this remand.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current right ear hearing loss disability causally related to service, to include acoustic trauma in service, and his abnormal right ear hearing test results in service on separation examination in May 1966.  The clinician's opinion should include consideration of the Veteran's August 1962 audiological card results and May 1966 separation examination results, as converted to ISO units.  The examiner should also consider the Court's holding that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

2.  If, and only if, the clinician determines that he or she cannot render an opinion without another VA examination; the Veteran should be afforded a VA examination to determine the extent and etiology of his current right ear hearing loss disability.  All necessary tests should be performed.  

3.  Thereafter, readjudicate the issue of entitlement to service connection for right ear hearing loss disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


